Citation Nr: 0843241	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an earlier effective date, prior to April 
24, 2001, for service connection for post traumatic stress 
disorder (PTSD).  

2.	Entitlement to an earlier effective date, prior to July 
26, 1978 for service connection for a bladder wound.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1969 and from November 1970 to July 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In September 2008, the veteran testified in a video 
conference hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

During the hearing, the veteran asserted that a claim for an 
earlier effective date for the 40 percent evaluation for 
status post puncture would of the bladder was also on appeal.  
The Board notes that a rating decision issued in November 
2007 addressed this issue.  As the appeal had not been 
perfected as of the date of this decision, that issue is not 
before the Board and will not be further addressed in this 
decision. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran did not timely appeal a March 1980 rating 
decision with respect to the assignment of an effective date 
of July 26, 1978 for the grant of service connection for a 
bladder wound.  

3.	In March 2004, the veteran submitted a claim for an 
earlier effective date for the award of service connection 
for a bladder wound.  

4.	The current appeal does not involve an allegation that the 
March 1980 rating decision is based on clear and unmistakable 
error.

5.	The veteran did not timely appeal an August 2002 rating 
decision with respect to the assignment of an effective date 
of May 4, 2001 for the grant of service connection for PTSD.  

6.	In March 2004, the veteran submitted a claim for an 
earlier effective date for the award of service connection 
for PTSD.  

7.	The current appeal does not involve an allegation that the 
August 2002 rating decision is based on clear and 
unmistakable error.


CONCLUSIONS OF LAW

1.	The veteran has failed to advance an allegation of fact or 
law upon which relief may be granted for the issue of 
entitlement to an effective date earlier than July 26, 1978 
for the grant of service connection for a bladder wound.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.302 
(2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.	The veteran has failed to advance an allegation of fact or 
law upon which relief may be granted for the issue of 
entitlement to an effective date earlier than May 4, 2001 
for the grant of service connection for PTSD.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.302 (2008); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2008).  The Board 
observes that there is no additional evidence or information 
that could possibly substantiate a claim for earlier 
effective dates for the veteran's disabilities.  The United 
States Court of Appeals for Veterans Claims has held that, in 
a case where the law is dispositive of the claim, the claim 
should be denied for lack of legal merit under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has 
also held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  

In this case, the veteran claims that he is entitled to 
earlier effective dates for PTSD and for his bladder wound.  
Generally, the effective date of an award of benefits based 
on an original claim, a claim after final allowance or a 
claim for an increase is either (1) the date of receipt of 
the claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  However, after a decision denying benefits becomes 
final, the effective date is the date of receipt of the new 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (r), (q)(2) (2008).  

Where entitlement is established because of the correction, 
change or modification of a military record, or of a 
discharge or dismissal, the award will be effective from the 
latest of the following dates:  (1) Date application for 
change, correction, or modification was filed with the 
service department, in either an original or a disallowed 
claim; (2) Date of receipt of claim if claim was disallowed; 
or (3) One year prior to date of reopening of disallowed 
claim.  38 U.S.C. § 5110(i) (West 2002); 38 C.F.R. § 3.400 
(g) (2008).  

In this case, a March 1980 rating decision granted service 
connection for a bladder wound and assigned a 0 percent 
evaluation effective July 26, 1978.  Additionally, an August 
2002 rating decision granted service connection for PTSD and 
assigned a 70 percent evaluation effective May 4, 2001.  
There is no evidence to suggest, and the veteran does not 
assert, that he did not receive notice of these decisions.  
The veteran did not appeal these rating decisions and they 
became final.  38 U.S.C.A. §§ 4005 (c) (1976), 7105 (c) (West 
2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) and 3.104, 
20.302, 20.1103 (2008). 

In March 2004, the veteran submitted a claim for an earlier 
effective date for the award of service connection for a 
bladder wound and for PTSD.  The Court has held that final 
decisions cannot be revisited, except under clearly defined 
and limited circumstances.  Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002).  The only way to review final decisions is 
either by a claim of clear and unmistakable error (CUE) or 
through the submission of new and material evidence.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board notes 
that the veteran has not alleged CUE in the March 1980 or 
August 2002 rating decisions.  Therefore, his current claim 
can only be construed as a claim of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
and bladder wound.  The veteran's March 2004 claim to obtain 
an earlier effective date than that already assigned for the 
award of service connection for PTSD and bladder wound is 
legally precluded.  

The Board acknowledges that the RO improperly adjudicated the 
veteran's claim as a free-standing claim for an earlier 
effective date.  However, the Court has held that once a 
decision which establishes an effective date becomes final, 
the only way that such a decision can be revised is if it 
contains clear and unmistakable error (CUE).  The Court noted 
that any other result would vitiate the rule of finality.  In 
other words, the Court has found that there are no 
freestanding claims for an earlier effective date.  When such 
a freestanding claim is raised, the Court has held that such 
an appeal should be dismissed.  Rudd,  at 299-300.  

As the veteran's current claims are clearly free-standing 
claims for earlier effective dates, they must be dismissed.  
The Board is without jurisdiction to review the March 1980 or 
August 2002 rating decisions with respect to the effective 
dates assigned for the veteran's disabilities.  Accordingly, 
this appeal is dismissed.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an earlier effective date, prior to April 24, 
2001, for service connection for PTSD is dismissed.  

Entitlement to an earlier effective date, prior to July 26, 
1978 for service connection for a bladder wound is dismissed.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


